NO. 12-19-00278-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 DONNELL THOMPSON, JR.,                           §       APPEAL FROM THE 273RD
 APPELLANT

 V.                                               §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                         §       SHELBY COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Donnell Thompson, Jr. pleaded “guilty” to terroristic threat. At the plea hearing, Appellant
acknowledged his understanding that by pleading “guilty,” he is waiving his right to appeal. The
trial court adjudged Appellant “guilty” and sentenced him to two years in prison. Appellant filed
a notice of appeal.
       The clerk’s record has been filed. The trial court’s certification states that this is a plea
bargain case and Appellant has no right of appeal and Appellant waived the right of appeal. The
certification is signed by Appellant and his counsel. See TEX. R. APP. P. 25.2(d). The reporter’s
record also contains a written waiver of the right to appeal, which is signed by Appellant and his
counsel. The record does not otherwise indicate the trial court gave Appellant permission to
appeal. See id.
       When the defendant is the appellant, the record must include the trial court’s certification
of the defendant’s right of appeal. Id. This Court must dismiss an appeal “if a certification that
shows the defendant has the right of appeal has not been made part of the record.” Id. Based on
our review of the record, the trial court’s certification appears to accurately state that Appellant
does not have the right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005)
(holding that court of appeals should review clerk’s record to determine whether trial court’s
certification is accurate). Because the trial court did not grant Appellant the right to appeal his
conviction, we dismiss the appeal.
Opinion delivered December 4, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         DECEMBER 4, 2019


                                         NO. 12-19-00278-CR


                                   DONNELL THOMPSON, JR.,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 273rd District Court
                      of Shelby County, Texas (Tr.Ct.No. 2018-CR-20925)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.